United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 25, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-40688
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JORGE ALBERTO VELASQUEZ-SCHACHER,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 2:04-CR-646-ALL
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Jorge Alberto Velasquez-Schacher has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Velasquez-Schacher

has not filed a response.     Our independent review of counsel’s

brief and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.